17144DETAILED ACTION
The instant action is in response to application 8 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s remarks on the merits have been considered but do not consider the references the instant rejection.
Per applicant’s request, the double patenting issue will be revisited once the claims are otherwise allowable.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 5, 6, 7, 9, 10  are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0241132) in view of Hari (US 10193437) and Pan (US 9356616).
As to claim 1, Lin teaches A circuit device comprising: a power converter that includes: a set of transistors (Fig. 3, first-fourth switch) each including a gate; and an inductor (Fig. 3, inductor) coupled to the set of transistors; a sensor (Fig. 4, AUX widnidings) configured to: measure a voltage across the inductor; and provide a first comparison signal (A1) based on the voltage across the inductor; a comparator (T1) coupled to the sensor and configured to provide a second comparison signal (output Z1) based on the first comparison signal (A1 is in the logic function for the output of Z1), wherein the second comparison signal includes a first pulse (Vzcd1) and a second pulse (neg); a blanking component (z3) coupled to the comparator and configured to provide a blanking output (VZCD) based on the second pulse of the second comparison signal.
Lin does not teach a timing adjustment component coupled to the blanking component and configured to provide a timing adjustment signal based on the blanking output; and a pulse width modulator coupled to the timing adjustment component and to the gates of the set of transistors, wherein the pulse width modulator is configured to adjust a switching time of the set of transistors based on the timing adjustment signal and a reference signal form a digital to analog converter.
Hari teaches a comparator (832) coupled to the sensor (770) and configured to provide a second comparison signal (CL Trip) based on the first comparison signal (output 835), a blanking component (z3) coupled to the comparator and configured to provide a blanking output (VZCD) based on the second pulse of the second comparison signal, a timing adjustment component (824) coupled to the blanking component (835) and configured to provide a timing adjustment signal based on the blanking output; and a pulse width modulator (825) coupled to the timing adjustment component and to the gates of the set of transistors (S1, S2, SR1, SR2), wherein the pulse width modulator is configured to adjust a switching time of the set of transistors based on the timing adjustment signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use current protection as disclosed in Hari to prevent overheating
Pan teaches and a reference sginal from a digital-to-analog converter (Col. 3, lines 60-65 “offset corrections (osp, osn) may be digitally injected via the DAC 212, 214 inputs to adjust the V.sub.k values to overcome comparator offsets”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use offsets as disclosed in Pan to compensate for non-idealities in the circuit.
As to claim 3, Lin in view of Hari and Pan teaches wherein the blanking component is configured to provide the blanking output based on the second pulse of the second comparison signal based on a timing of the second pulse relative to an end of cycle period (there are oscillators built into the ramps and Hari’s signal, and the AC voltage has a periodic nature in Lin.  This is taught by the combination).
As to claim 4, Lin in view of Hari and Pan teaches c to the comparator and configured to provide a reference signal to the comparator, wherein the comparator is configured to: compare the first comparison signal to the reference signal; and provide the second comparison signal based on the comparison of the first comparison signal to the reference signal (See Hari fig. 8).  They do nto explicitly teach comprising a digital-to-analog converter coupled to the comparator.  However, going from analog to digital and vice versa is old and well known and therefore not patentable.  The advantage of analog signals would be few conversions.  The advantage of digital signals would be synchronization.  The advantages and disadvantages of each are well known.
As to claim 5, Lin in view of Hari and Pan makes obvious wherein: the first comparison signal and the reference signal are analog signals; and the comparator is configured to provide the second comparison signal as a digital signal (after the comparator, all the signals are digital).
As to claim 6, Lin in view of Hari and Pan teaches wherein: the power converter includes a pair of alternating current inputs and a pair of outputs; the inductor is coupled between a first input of the pair of alternating current inputs and a first node; and the set of transistors includes: a first transistor coupled between the first node and a first output of the pair of outputs; and a second transistor coupled between the first node and a second output of the pair of outputs (See Fig 3 of Lin).
As to claim 7, Lin in view of Hari teaches wherein the set of transistors includes: a third transistor coupled between a second input of the pair of alternating current inputs and the first output; and a fourth transistor coupled between the second input and the second output (See Fig. 3of Lin).
As to claim 9, Lin in view of Hari and Pan make obvious further comprising a central processing unit that includes the timing adjustment component.  Though not explicitly taught, to make separate or integral is design choice and therefore not patentable.  It has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951).  
As to claim 10, Lin in view of Hari and Pan teaches wherein the sensor includes  a resistor capacitor filter (Hari, Fig. 10).  
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0241132) in view of Hari (US 10193437), Pan (US 9356616) and Usami (US 9780691).
As to claim 8, Lin in view of Hari and Pan does not disclose the second pulse indicates a spike in the voltage across the inductor.  
Usami teaches the second pulse indicates a spike in the voltage across the inductor (Fig. 3, ground spike).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use current protection as disclosed in Usami to reduce noise mixing (Usami Col. 11, lines 15-20).
Claim(s) 11-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0241132) in view of Pan (US 9356616).
As to claim 11,  Lin discloses a method comprising: measuring a voltage (Fig. 3, voltage detecting module) across an inductor (Fig, 3, inductor) of a power converter, wherein the power converter includes a set of transistors (Fig. 3, first switch through fourth switch) coupled to the inductor; (see image below for comparison signals) providing a comparison signal  based on the voltage across the inductor, wherein the comparison signal includes a first pulse and a second pulse; filtering out the first pulse to provide a blanking output based on the second pulse of the comparison signal; and adjusting a timing of the set of transistors based on the blanking output (see image below showing two items fed to a comparator, blanked and then having their time adjusted which reads on the claim language).

    PNG
    media_image1.png
    541
    958
    media_image1.png
    Greyscale
 
Lin does not disclose and a threshold value of a reference sginal from a digital-to-analog converter.  
Pan teaches and a threshold value of a reference sginal from a digital-to-analog converter (“offset corrections (osp, osn) may be digitally injected via the DAC 212, 214 inputs to adjust the V.sub.k values to overcome comparator offsets”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use offsets as disclosed in Pan to compensate for non-idealities in the circuit.
As to claim 12, Lin in view of Pan teaches wherein the providing of the comparison signal includes: receiving a first analog signal (B2) based on the voltage across the inductor; receiving the reference signal (output DAC); comparing the first analog signal to the threshold value of the reference signal; and providing the comparison signal based on the comparing of the first analog signal to the second analog signal.
As to claim 13, Lin discloses wherein the comparison signal is a digital signal.
As to claim 14, Lin discloses wherein the filtering out of the first pulse is based on a width of the first pulse (the pulse corresponds to a length of one half cycle).
As to claim 15, Lin discloses wherein the filtering out of the first pulse is based on a timing of the first pulse relative to an end of a cycle period (the half cycle is either at the first half or second half of the period).
As to claim 17, Lin discloses wherein the adjusting of the timing of the set of transistors includes adjusting a pulse width modulation signal provided to a transistor of the set of transistors based on the blanking output (this is what the blanking signal does, see also Fig. 12).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0241132) in view of Pan (US 9356616) Pan  Usami (US 9780691).
As to claim 16,  Lin in view of Pan discloses wherein: and the first pulse does not indicate a spike in the voltage across the inductor.
Lin does not disclose the second pulse indicates a spike in the voltage across the inductor.  
Usami teaches the second pulse indicates a spike in the voltage across the inductor (Fig. 3, ground spike).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use current protection as disclosed in Usami to reduce noise mixing (Usami Col. 11, lines 15-20).
  Double Patenting
The reasons and justification for the double patenting rejection may be found in a prior action.  Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 10944337. Although the claims at issue are not identical, they are not patentably distinct from each other because the previously patented claims have more details than the ones listed presently.
Allowable Subject Matter
Claims 2 would be allowable if a terminal disclaimer in accordance with 37 CFR 1.321(c) or 1.321(d) is placed in the file.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 2, the prior art fails to disclose: “wherein the blanking component is configured to: filter out the first pulse of the second comparison signal based on a width of the first pulse exceeding a threshold duration; and provide the blanking output based on the second pulse of the second comparison signal based on a width of the second pulse being less than the threshold duration.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839